Per Curiam. — [Present, Larremore, Ch. J., Allen and Bookstaver, JJ.] —
We fail to see any reason, either in law or equity, why this application should be granted.
Upon the arrest of the accused she gave bail for her appearance, pending an examination, which she forfeited by leaving the county, and the money asked to be returned was paid on this forfeiture. It is true that, after such payment, she returned, and gave bail under the indictment which had been found against her while she was a fugitive, and that this indictment was subsequently nolle prosequied; but that is no reason why the previous forfeiture should be remitted, as the fact of the payment of the $1,000 was probably taken into consideration; and the district attorney may well have regarded that as.a reason moving to the nolle.
Motion denied.